ORDER
The Disciplinary Review Board on June 29, 1999, having filed with the Court its decision concluding that DON X. BANCROFT of POMPTON LAKES, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate), RPC 1.5(b) (failure to reduce basis of fee to writing), RPC 1.15(a) (failure to safeguard escrow funds), RPC 1.15(d) (failure to maintain adequate billing records in accordance with the requirements of Rule 1:21-6), RPC 1.16 (improper termination of representation) and RPC 3.2 (failure to expedite litigation);
And the Disciplinary Review Board having concluded that prior to reinstatement to practice, respondent should submit proof of his fitness to practice, as attested to by a psychiatrist approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that DON X. BANCROFT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 1, 2000; and it is further
ORDERED that prior to reinstatement to practice respondent shall submit proof of his fitness to practice as attested to by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*140ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.